UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4405



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


EDWARD BROWN HOLLINS, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-03-49)


Submitted:   October 13, 2004              Decided:   October 27, 2004


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jonathan Fittro, Clarksburg, West Virginia, for Appellant.
Thomas E. Johnston, United States Attorney, Zelda E. Wesley,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Edward Brown Hollins, Jr., appeals his eighty-four-month

sentence imposed after he pled guilty to aiding and abetting the

distribution of .35 grams of crack cocaine, in violation of 21

U.S.C.A. § 841(a)(1), (b)(1)(C) (West 1999 & Supp. 2004), and 18

U.S.C. § 2 (2000).    We dismiss the appeal.

           Hollins   contends       that,    because   his    criminal   history

category overstated the seriousness of his prior crimes, the

district   court   erred     in    denying    his    motion   for   a    downward

departure.    “We are not permitted to review a district court’s

refusal to depart downward from the Sentencing Guidelines unless

the district court was under the mistaken impression that it lacked

the authority to depart.”         United States v. Shaw, 313 F.3d 219, 222

(4th Cir. 2002) (internal quotation marks and citation omitted).

Our review of the record convinces us that the district court was

aware of its authority to depart but declined to do so because the

facts did not warrant a departure.

           Accordingly, we dismiss the appeal.                We dispense with

oral   argument    because    the    facts     and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                     - 2 -